Name: COMMISSION REGULATION (EC) No 1606/96 of 7 August 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 8 . 8 . 96 Official Journal of the European Communities No L 198/13 COMMISSION REGULATION (EC) No 1606/96 of 7 August 1996 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 17 (3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 1466/96 (3); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 1466/96 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 1466/96 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 8 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1996. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . 0 OJ No L 187, 26. 7. 1996, p. 59 . No L 198/14 ( ENI Official Journal of the European Communities 8 . 8 . 96 ANNEX to the Commission Regulation of 7 August 1996 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (**) Product code Destination f) Amountof refund f") 0406 10 20 100 +  0406 10 20 650 037 0406 10 20 230 037 039  039 046 66,22 046 25,24 052 66,22 052 25,24 400 47,83 400 30,90 404  404 600 66,22 II ... 94,61600 25,24 » » » 36,05 0406 10 20 660 +  II 0406 10 20 810 037 I- 0406 10 20 290 037  039 046039  10,31 046 23,47 052 10,31 052 23,47 400 14,73 400 28,74 404  404  600 10,31 600 23,47 ... 14,73 ... 33,54 0406 10 20 830 037  0406 10 20 610 037 039  039 046 17,60 046 43,79 052 17,60 052 43,79 400 25,15 400 62,55 404  404 600 17,60 600 43,79 ... 25,15 l 0406 10 20 850 037 * * * 62,55 039 0406 10 20 620 037 046 21,34 039 052 21,34 046 48,01 400 30,49 052 48,01 404 400 68,59 600 21,34 404  ... 30,49 600 48,01 0406 10 20 870 +  ... 68,59 0406 10 20 900 +  0406 10 20 630 037  0406 20 90 100 +  039  0406 20 90 913 037  046 54,22 039  052 54,22 046 41,57 400 77,44 052 41,57 404 _ 400 59,38 600 54,22 77,44 404 600 41,57 0406 10 20 640 037 0406 20 90 915 59,38 037 039 039 046 63,61 046 55,42 052 63,61 052 55,42 400 90,88 400 79,17 404  404 600 63,61 600 55,42 *** 90,88 ... 79,17 8 . 8 . 96 | EN I Official Journal of the European Communities No L 198/ 15 Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 20 90 917 037 039  0406 30 10 400 037 039  046 58,87 046 26,85 052 58,87 052 26,85 400 84,11 400 36,11 404  404  600 58,87 600 26,85 ... 84,11 ... 38,36 0406 20 90 919 037 039 I 0406 30 10 450 037 039  046 65,81 046 39,07 052 65,81 052 39,07 400 94,01 400 52,59 404  404 600 65,81 600 39,07 » ** 94,01 ... 55,81 0406 20 90 990 +  0406 30 10 500 + 0406 30 10 100 +  0406 30 10 550 037 0406 30 10 150 037  039 039  046 18,31 046 8,586 052 18,31 052 8,586 l 400 24,61 400 11,33 404 10,75 404  600 18,31 600 8,586 \ 26,14 *** 12,26 0406 30 10 600 037 0406 30 10 200 037 039 039 046 26,85 046 18,31 052 26,85 052 18,31 400 36,11 400 24,61 404 404 15,04 600 18,31 600 26,85 ... 26,14 38,36 0406 30 10 250 037 039 0406 30 10 650 037 039  046 18,31 046 39,07 052 18,31 052 39,07 400 24,61 400 52,59 404 404  600 18,31 600 39,07 ... 26,14 * * * 55,81 0406 30 10 300 037 0406 30 10 700 037  039  039  046 26,85 046 39,07 052 26,85 052 39,07 400 36,11 400 52,59 404  404  600 26,85 600 39,07 ... 38,36 * » » 55,81 0406 30 10 350 037  0406 30 10 750 037  039  039  046 18,31 046 46,33 052 18,31 052 46,33 400 24,61 400 62,36 404  404  600 18,31 600 46,33 I ... 26,14 ... 66,19 8 . 8 . 96No L 198/16 EN Official Journal of the European Communities Product code Destination (*) Amount of refund (") Product code Destination (') Amountof refund (**) 0406 30 10 800 037  400 52,59 039  404  046 46,33 600 39,07 052 46,33 ... 55,81 400 62,36 0406 30 39 100 +  404  0406 30 39 300 037  600 46,33 039  ... 66,19 046 18,31 0406 30 31 100 +  052 18,31 0406 30 31 300 037  400 24,61 039  404 10,75 046 8,586 600 18,31 052 8,586 ... 26,14 400 11,33 0406 30 39 500 037  404  039  600 8,586 046 26,85 ... 12,26 052 26,85 0406 30 31 500 037  400 36,11 039  404 15,04 046 18,31 600 26,85 052 18,31 ... 38,36 400 24,61 0406 30 39 700 037  404  039  600 18,31 046 39,07 ... 26,14 052 39,07 0406 30 31 710 037  400 52,59 039  I 404  046 18,31 600 39,07 052 18,31 ... 55,81 400 24,61 0406 30 39 930 037  404  039  600 18,31 046 39,07 ... 26,14 052 39,07 0406 30 31 730 037  400 52,59 039  404  046 26,85 600 39,07 052 26,85 ... 55,81 400 36,11 0406 30 39 950 037  404  039  600 26,85 046 46,33 ... 38,36 052 46,33 0406 30 31 910 037  400 62,36 039  404  046 18,31 600 46,33 052 18,31 ... 66,19 400 24,61 0406 30 90 000 037  404  039  600 18,31 046 46,33 ... 26,14 052 46,33 0406 30 31 930 037  400 62,36 039  404  046 26,85 600 46,33 052 26,85 ... 66,19 400 36,11 0406 40 50 000 037  404  039  600 26,85 046 61,90 ... 38,36 052 61,90 0406 30 31 950 037  400 62,00 039  404  046 39,07 600 61,90 052 39,07 ... 88,44 8 . 8 . 96 Official Journal of the European Communities No L 198/ 171 EN 1 Product code Destination Q Amount of refund (**) Product code Destination (*) Amountof refund f 0406 40 90 000 037 0406 90 21 900 037 039  039  046 61,90 046 74,22 052 61,90 052 74,22 400 62,00 400 95,66 404  404  600 61,90 600 74,22 ... 88,44 ... 106,04 0406 90 07 000 037  0406 90 23 900 037  039  039  046 72,11 046 50,53 052 72,11 052 50,53 400 97,72 400 39,90 404  404  600 72,11 600 50,53 ... 103,03 ... 72,06 0406 90 08 100 037 0406 90 25 900 037  039 039  046 75,91 046 61,26 052 75,91 052 61 ,26 400 102,86 400 45,44 404 _ 404  600 75,91 600 61,26 ... 108,45 I 87,51 0406 90 08 900 0406 90 27 900 037 +  037 039 0406 90 09 100  56,13 039 046 72,11 052 56,13 046 400 41,30 052 72,11 404 400 97,72 600 56,13 404  ... 80,17 600 72,11 0406 90 31 119 037 ... 103,03 039 0406 90 09 900 +  046 47,33 0406 90 12 000 037  052 47,33 039  400 49,43 046 72,11 404 12,03 052 72,11 600 47,33 400 97,72 ... 67,61 404  0406 90 31 151 037 600 72,11 039 103,03 046 44,12 0406 90 14 100 037  052 44,12 039  400 46,20 046 75,91 404 11,25 052 75,91 600 44,12 400 102,86 ... 63,02 404  0406 90 31 159 +  600 75,91 0406 90 33 119 037  ... 108,45 039  0406 90 14 900 +  046 47,33 0406 90 16 100 037  052 47,33 039  400 49,43 046 72,11 404 12,03 052 72,11 600 47,33 400 97,72 ... 67,61 404  0406 90 33 151 037  600 72,11 039  ... 103,03 046 44,12 0406 90 16 900 +  052 44,12 No L 198/18 [ EN 1 Official Journal of the European Communities 8 . 8 . 96 Product code Destination f) Amountof refund (**) Product code Destination (*) Amountof refund f") I 400 46,20 0406 90 63 900 037 44,38 404 11,25 039 44,38 600 44,12 046 72,94 63,02 052 72,94 0406 90 33 919 037  400 99,90 039  404 50,53 046 41,81 600 72,94 052 41,81 ... 104,14 400 43,67 0406 90 69 100 + 404 10,63 0406 90 69 910 037 600 41,81 59,74 039 » * » 046 80,740406 90 33 951 037  039 052 80,74 046 41,03 400 110,38 052 41,03 404 55,93 400 42,97 600 80,74 404 10,46 *** 115,34 600 41,03 0406 90 73 900 037  ... 58,62 039  0406 90 35 190 037 30,47 046 73,90 039 30,47 052 73,90 046 79,25 400 105,56 052 79,25 404 83,90 400 113,21 600 73,90 404 64,28 ... 105,56 600 79,25 0406 90 75 900 037 113,21 039 0406 90 35 990 037  046 61,64 039 60,43 052 61,64 046 052 60,43 400 47,83 400 86,34 404  404 600 61,64 600 60,43 ... 88,06 ... 86,34 0406 90 76 100 037  0406 90 37 000 037  039  039  046 54,22 046 77,97 052 54,22 052 77$7 400 43,24 400 102,86 404  404  600 54,22 600 77,97 l ... 77,44 » » » 111,38 0406 90 76 300 037  0406 90 61 000 037 42,75 039 039 42,75 046 66,22 046 85,98 052 66,22 052 85,98 400 47,83 400 123,03 404 _ 404 93,10 600 66,22 600 85,98 ... 94,61 123,03 I 0406 90 63 100 037 0406 90 76 500 037 55,81 039 55,81 039 046 101,06 046 66,22 052 101,06 052 66,22 400 144,12 400 55,19 404 108,53 404  600 101,06 600 66,22 ... 144,12 94,61 8 . 8 . 96 Official Journal of the European Communities No L 198/19 Product code Destination (*) Amount of refund (*") Product code Destination (*) Amountof refund (") 0406 90 78 100 037  0406 90 85 995 037  039  039  046 45,26 046 62,91 052 45,26 052 62,91 400 38,95 400 45,44 404  404 600 45,26 ... 64,59 600 62,91 0406 90 78 300 037  89,88 039  0406 90 85 999 +  046 55,37 0406 90 86 100 +  052 55,37 0406 90 86 200 037  400 43,23 039  404  046 41,80 600 55,37 052 41,80 ... 79,09 400 59,38I 0406 90 78 500 037  404 039  046 55,37 600 41,80 052 55,37 ... 59,38 400 49,88 0406 90 86 300 037  404  039  600 55,37 046 45,60 ... 79,09 052 45,60 0406 90 79 900 037 039  400 404 65,08 046 56,13 600 45,60 052 56,13 l \ 65,08 400 41,30 404 0406 90 86 400 037  600 56,13 039  ... 80,17 046 51,30 0406 90 81 900 037 039  052 400 51,30 73,63 046 60,43 404  052 60,43 600 51,30 400 86,34 ... 73,63 404  0406 90 86 900 037 600 60,43 039 -  ... 86,34 l 60,33Il 046 0406 90 85 910 037 30,47 039 30,47 052 60,33 046 79,25 400 86,45 052 79,25 404  400 113,21 600 60,33 404 64,28 ... 86,45 600 79,25 0406 90 87 100 +  *** 113,21 0406 90 87 200 037  0406 90 85 991 037  039 _ 039  046 38,67 046 60,4.1 052 38,67 052 60,43 400 86,34 400 54,92 404  404  600 60,43 600 38,67 ... 86,34 ... 54,92 No L 198/20 EN Official Journal of the European Communities 8 . 8 . 96 Product code Destination (*) Amountof refund (") Product code Destination (*) Amountof refund (*") 0406 90 87 300 037  0406 90 87 972 046 21,97 039  052 21,97 046 42,18 400 29,36 052 42,18 404 400 60,19 600 21,97 404  ... 31,64 600 42,18 0406 90 87 979 037 » » » 60,19 \ 039 0406 90 87 400 037  046 58,00 039  052 58,00 046 47,45 400 51,74 052 47,45 404 400 68,11 600 58,00 404 I I 83,04600 47,45 0406 90 88 100...! 68,11 +  0406 90 87 951 037 0406 90 88 200 037 039 _ 039  046 69,86 046 41,80 052 69,86 052 41,80 400 99,74 400 59,38 404 59,32 404  600 69,86 600 41,80 ... 99,74 59,38 0406 90 87 971 037 0406 90 88 300 037  039  039  046 58,00 046 45,60 052 58,00 052 45,60 400 51,74 400 65,08 404  404  600 58,00 600 45,60 \ 83,04 *** 65,08 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.